The question involved is whether chapter 152 of the Laws of 1929 violates section 17 of article 2 of the constitution.
The act was prompted by destruction of the Bourbon county courthouse at Fort Scott, which burned on the night of January 12, 1929. The act took effect on February 5, 1929. It is not necessary to decide whether, under the circumstances, a special act would have been unconstitutional, since the act is general.
The reference to means of destruction is scarcely a limitation. The agencies mentioned were the common, natural agencies likely to destroy.
*453The classification, on the basis of population and. existence of a -city of the first class, was reasonable. The purpose of the statute was to provide for prompt building of a courthouse to replace one which had been destroyed, financed by a bond issue and not a tax levy, and without holding a bond election. The legislature might well desire to make the act general for the class of counties mentioned, without either granting or denying general privilege to proceed in the emergency manner.
The statute is valid.
The judgment of the district court is reversed, and the cause is remanded with direction to deny the injunction.